‘.   .



     ,”




          OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN
Hoa.Cherlee   A.fUiCtfn,m   2




     wntiarvd?   If t&so arttoloe do not oowr thle ox-
     pom3ltwo ii umn is lzg 0tb.r etetote gm
     seas, lroob 8ppno18to pm mlvloe ln thee Otter.”

         ~u~~i~e~~rrr~kb~~ld6~toounty
aomeleetoLYn~ eourter~exenlee onlyeuaha&hwlt~ae         18
ocmforrodtqon thoa rrrtho cwetltutiosr e&KlSYietute8
                                                   of thxe
a tek l;thes b7 oxprose tows 8 b7 inmliaeticw.
       ,                                        fbwe en3
wa y luth c slta to
                  ee    offoot, endw o ite
                    th le                  th efo llo ving :




          Mter a aeroful et*   of the Conetltutlon ord Statutes
oc this ateta, n iird no prorieioa euthorzeleg the aomaeeionore~
ColPttoelqpl~a~polaorrtooerduPtdsplonrtrati~ 08ratand
g0phoroontroaand pay him a eeleir,et0., out of the oouuty funds.
         Artialo 130 G? 9omun~e AnaotatedCfril Statutes   is
plain a& UMmEigwue end 1t dose not Qvu the o~eeiowre'
oowt  authwltf, either by ~z~mee torma GZ iiaplloatiixb to mlD
the expeamaree ahut vhiah you hwl.n.
Han. CherlesA.             Hertin,       irsge3


            Also, y4u quo88 Artialef6b of V*lfsw*s ibr~otntd
Civil 3tetufee.   and in diecueefnd this 8tatute la a pre*fous
oglnleo       (O-2898)thtb &#gwtmtk?ae                        uldt

                 ?tRe above           qu4tod statute    auth4r-leaos the c4unty
        ooarZ.eeiomeWC               c*ttoeet&llehaWocmctuatoo-
       o~ntlue~trrtlarro*Ln~~tureinoo-
       4penrtiwwitllt!mA@l%aul~lenq~~l           Col-
      ~l~oiTems,upoaeuehtemean@eadlt.h4eaetany
       beagreedupoat~7theo~e%ware~wurtendtRe
       a$l&~f8hoAgr~8vnl8edxwhmcel          CQlloge
                 &lanltunl egonte are #rplW   b;rtlm
        c 4 untlo e*vmdo
                   84 & ltutute.’
                         t r
                 AfterrcarMulumlyele                     168. euvra.azid
                                                             4fArtZok
car prior        oplnlw,        re     do not         aootelnad?&ereln
                                                    ilnd   eaythlps
thatwould          just*         8Rewuntgca1~Iseiwwe~44urt la-l-
rpere4nruahutReoaeaboutvht&youlnQulre.

                 Xxiviw of the fozsgMng, it is Ihe 4plntw of this
dqwtmeat           tbet    tlm oomty            C~mnlSslas~re~          wurt   18 net eut&o~lz~d
toemployr~rsolrtoomQuot    d-tntiwm       on~tmxlBophcr.
c4ntrolandpa;rhlna  ealmyeridtr8vellngexpemee outotcotmty
                      oxpeaeee. In visv of this holding,lt
funds, 4r 4tRw elartlar
neeeseerilfPollovatbat a jointMaeMakZng vLtR a oity vould
nob autR4rkae8Re oumleeSmers* a4urt to wpezxleuaey for the
purpmo  4fpolwnlng   rrteeada4plwre.      Xnotbmwmls,    tJal8v
dose not poorit LhB eUmlSS~o@S~’     oamt t.43armad Scmaty fuad~
for 8bo pwp48*8 nb4ut vRioh y4ta Sm4ul.n’ nge~loee of vhethw
8ha oepoadZturoe
               ass mad0 eololy In behalf of tlm aotnrty
                                                      0~
jOl&lJ in eoanwrion VLth                        l   oity oc   oltbe.




                                                                                  .e.?kJ+)          ’
                                                                       w
                                                                                J. c. lhvls,-Jr*
                                                                                        Assistant
JCD/JCP